Citation Nr: 1712891	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral defective vision, status post detachment of left retina.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1944 to October 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted for additional development.

The Veteran cannot drive due to his poor vision.  When contacted to schedule an examination in conjunction with his claim, he indicated that he could not travel to the nearest VA Medical Center for the examination.  As a result, no examination was officially scheduled.

In lieu of a VA examination, the Veteran submitted an August 2015 examination report from his private ophthalmologist, Dr. Morton.  During the examination, the Veteran reported difficulty focusing the right eye and blurred vision in the left eye.  The Veteran's uncorrected near vision measured 20/300 in the right eye and 20/400 in the left eye, and corrected distance vision measured 20/200 bilaterally.  With cycoplegic refraction, vision was measured as 20/100 for the left eye and a measurement for the right eye was not given.  Dr. Morton also reported that "[c]onfrontation VF exam reveals severe constriction of [the right eye] located inferonasally and inferotemporally and unable [left eye]."

The findings on the examination report are not entirely sufficient to rate the Veteran's eye disability.  With regard to visual acuity, regulation requires testing of corrected and uncorrected distance and near vision.  38 C.F.R. § 4.76(a).  Such measurements are needed to accurately rate veterans, particularly when, as in this case, near vision is worse than distance vision.  38 C.F.R. § 4.76(c).  Further, VA regulations require visual fields to be tested using "either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability."  38 C.F.R. § 4.77(a).  "In all cases, the results must be recorded on a standard Goldmann chart (see Figure 2), and the Goldmann chart must be included with the examination report."  From the examination report, it is unclear what is meant by "severe constriction" of the visual field and how the "severe constriction" would correspond to the rating criteria.  Thus, a new examination is necessary to adjudicate the claim.

From the examination report, it is unclear the extent to which the Veteran's visual impairment is due to his service-connected disability.  The report also lists several different eye disorders: blurred vision related to retinal detachment, bilateral cataracts, bilateral macular degeneration, and left eye asteroid hyalosis.  The Veteran is service connected solely for blurred vision related to retinal detachment.  Specifically, in the report Dr. Morton stated that "[c]ataract is affecting vision and patient is eligible for cataract surgery if and when he desires to see better."  This statement indicates that, to some yet to be quantified extent, the Veteran's nonservice-connected cataracts are contributing to his decreased visual acuity.  Therefore, it is necessary to obtain an opinion to assess to what extent the Veteran's service-connected disability is distinguished from his nonservice-connected disabilities, to the extent they are affecting his vision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability).

Given the Veteran's difficulty in travelling to a VA examination, the RO should first attempt to schedule the Veteran for a VA examination.  If this is unable to be accomplished, the RO should contact the Veteran and ask him to have a licensed optometrist or licensed ophthalmologist complete the VA disability benefits questionnaire (DBQ) for eye conditions.  In this regard, the Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, should the Veteran fail to attend his VA examination or to submit evidence requested above showing entitlement to a higher rating, his increased rating could be denied.

On remand, the RO should also attempt to obtain any private treatment records related to the Veteran's service-connected eye disability, to include treatment records from Dr. Morton.  Updated VA treatment records should also be obtained.

The Board notes that the Veteran's representative, in a July 2016 VA Form 646, raised entitlement to an extraschedular rating for bilateral defective vision, status post detachment of left retina.  Therefore, in readjudicating the claim, the RO should consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA treatment records dating since August 2015 with the claims file.

2.  Contact the Veteran and request authorization and consent to release any private medical records regarding his treatment for his service-connected bilateral defective vision, status post detachment of left retina, including treatment from Dr. Morton.  The Veteran must also be informed that, in lieu of providing releases to VA, he may submit any such records to VA directly.

3.  After completing the above, schedule the Veteran for a VA examination to assess the nature and severity of his bilateral defective vision, status post detachment of left retina.  The claims file must be made available to the examiner for review.
 
The examiner should identify and measure all visual impairment of the right and left eyes, including visual acuity and field of vision testing.

If possible, the examiner should attempt to distinguish the symptomatology associated with bilateral defective vision, status post detachment of left retina, from other eye disabilities of record-bilateral cataracts, bilateral macular degeneration, and left eye asteroid hyalosis.  If the examiner is unable to distinguish the symptomatology associated with bilateral defective vision, status post detachment of left retina from other eye disabilities, the examiner should state why.

Any opinions expressed must be accompanied by a complete rationale.

4.  Should the Veteran be unable to travel for a VA examination, contact the Veteran and request that he have a licensed optometrist or licensed ophthalmologist complete the VA DBQ for eye conditions and submit the completed DBQ to VA.  In completing the DBQ, the examining clinician should be asked to distinguish, if possible, the symptomatology associated with bilateral defective vision status post detachment of left retina from other eye disabilities of record-bilateral cataracts, bilateral macular degeneration, and left eye asteroid hyalosis.  If the clinician is unable to distinguish the symptomatology associated with bilateral defective vision, status post detachment of left retina, from other eye disabilities, the clinician should state why.
 
5.  Finally, readjudicate the appeal.  In doing so, consider whether referral for an extraschedular rating is warranted.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

